As filed with the Securities and Exchange Commission on May 18, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) 89 Summit Avenue 3rd Floor Summit, New Jersey 07901 (Address of principal executive offices) (Zip code) Eric LeGoff c/o Evermore Funds Trust 89 Summit Avenue 3rd Floor Summit, New Jersey 07901 (Name and address of agent for service) (908) 378-2880 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2010 Item 1. Schedule of Investments. EVERMORE EUROPEAN VALUE FUND SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 50.6% Diversified Financial Services - 4.8% RHJ International SA (Belgium) * $ Diversified Telecommunication Services - 8.6% Cable & Wireless Communications PLC (United Kingdom) * Cable & Wireless Worldwide PLC (United Kingdom) * Vimpel-Communications - ADR (Russia) 1 Hotels, Restaurants & Leisure - 2.9% Punch Taverns PLC (United Kingdom) * Industrial Conglomerates - 15.5% Bollore SA (France) 1 C.I.R. SpA (Italy) *1 Siemens AG (Germany) Luxury Goods - 4.1% PPR SA (France) Media - 4.7% Promotora de Informaciones SA (Spain) *1 Schibsted ASA (Norway) Tobacco - 10.0% Philip Morris International, Inc. (United States) 1 Swedish Match AB (Sweden) TOTAL COMMON STOCKS (Cost $908,826) WARRANT - 3.3% Diversified Investments - 3.3% Liberty Acquisition Holdings Corp. Expiration: December, 2013, Exercise Price: $5.50 (United States) * TOTAL WARRANT (Cost $70,127) Principal Amount CORPORATE BONDS - 6.4% Commercial Banks - 4.6% LBG Capital No. 2 PLC 15.000%, 12/21/2019 (United Kingdom) Hotels, Restaurants & Leisure - 1.8% Punch Taverns Finance B 6.962%, 06/30/2028 (United Kingdom) TOTAL CORPORATE BONDS (Cost $116,953) Shares SHORT-TERM INVESTMENTS - 39.2% Money Market Funds - 39.2% Aim Liquid Assets Portfolio - Institutional Class, 0.134% 2 Fidelity Government Portfolio - Class I, 0.036% 2 TOTAL SHORT-TERM INVESTMENTS (Cost $712,993) TOTAL INVESTMENTS IN SECURITIES - 99.5% (Cost $1,808,899) Other Assets in Excess of Liabilities - 0.5% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt * Non-income producing security. 1 All or a portion of this security was segregated for forward currency contracts. 2 7-day yield. Percent of Country Net Assets United Kingdom 14.2% France 9.8% United States 7.9% Germany 6.1% Sweden 5.4% Belgium 4.8% Italy 3.7% Russia 3.6% Norway 2.5% Spain 2.2% Cash & Equivalents^ 39.8% Total 100.0% ^Includes money markets and other assets in excess of liabilities. The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments since the Fund does not have a full fiscal year of history. Evermore European Value Fund Summary of Fair Value Exposure at March 31, 2010 (Unaudited) The Evermore European Value Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 —Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks^ $ - $- Warrant^ - - Corporate Bonds^ - - Short-Term Investments - - Total Investments in Securities $ 116,261 $- Other Financial Instruments # $- $ 898 $- ^See Schedule of Investments for industry breakout. # Other Financial Instruments are derivative instruments (forward currency contracts), which are valued at the unrealized appreciation (depreciation) on the instruments. As of March 31, 2010, the Fund had the following forward currency contracts outstanding (Unaudited): Settlement Contract Net Unrealized Gain Contracts Date Amount (USD) Fair Value (USD) (Loss) (USD) To Sell: 371,000 EUR 4/9/2010 $ 502,803 $ 501,098 Net Value of EUR Contracts To Sell: 100,000 GBP 4/9/2010 Net Value of GBP Contracts To Sell: 686,000 SEK 4/9/2010 Net Value of SEK Contracts Net Value of Outstanding Forward Currency Contracts $ 748,745 $ 747,847 EUR Euro GBP British Pound SEK Swedish Krona EVERMORE GLOBAL VALUE FUND SCHEDULE OF INVESTMENTS at March 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 77.1% Beverages - 4.4% Coca-Cola FEMSA - ADR (Mexico) $ Capital Markets - 2.4% LaBranche & Co., Inc. (United States) * Chemicals - 6.2% Air Products & Chemicals, Inc. (United States) 1 Airgas, Inc. (United States) Consumer Finance - 1.6% Acom Co. Ltd. (Japan) AIFUL Corp. (Japan) Diversified Financial Services - 13.1% Bank of America Corp. (United States) 1 CIT Group, Inc. (United States) * RHJ International SA (Belgium) * Diversified Telecommunication Services - 8.3% Cable & Wireless Communications PLC (United Kingdom) * Cable & Wireless Worldwide PLC (United Kingdom) * Vimpel-Communications - ADR (Russia) Hotels, Restaurants & Leisure - 2.7% Punch Taverns PLC (United Kingdom) * Industrial Conglomerates - 13.8% Bollore SA (France) C.I.R. SpA (Italy) * Siemens AG (Germany) Luxury Goods - 3.9% PPR SA (France) Media - 10.9% DIRECTV - Class A (United States) *1 DISH Network Corp. (United States) Promotora de Informaciones SA (Spain) * Schibsted ASA (Norway) Tobacco - 9.8% Philip Morris International, Inc. (United States) 1 Swedish Match AB (Sweden) TOTAL COMMON STOCKS (Cost $3,202,610) WARRANT - 3.2% Diversified Investments - 3.2% Liberty Acquisition Holdings Corp. Expiration: December, 2013, Exercise Price: $5.50 (United States) * TOTAL WARRANT (Cost $155,182) Principal Amount CORPORATE BONDS - 5.7% Commercial Banks - 4.0% LBG Capital No. 2 PLC 15.000%, 12/21/2019 (United Kingdom) Hotels, Restaurants & Leisure - 1.7% Punch Taverns Finance B 6.962%, 06/30/2028 (United Kingdom) TOTAL CORPORATE BONDS (Cost $241,836) Shares SHORT-TERM INVESTMENTS - 14.4% Money Market Funds - 14.4% Aim Liquid Assets Portfolio - Institutional Class, 0.134%2 Fidelity Government Portfolio - Class I, 0.036%2 TOTAL SHORT-TERM INVESTMENTS (Cost $604,703) TOTAL INVESTMENTS IN SECURITIES - 100.4% (Cost $4,204,331) Liabilities in Excess of Other Assets - (0.4)% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt * Non-income producing security. 1 All or a portion of this security was segregated for forward currency contracts. 2 7-day yield. Percent of Country Net Assets United States 32.4% United Kingdom 13.2% France 9.3% Germany 5.0% Sweden 4.9% Belgium 4.6% Mexico 4.4% Russia 3.6% Italy 3.5% Norway 2.5% Japan 1.6% Spain 1.4% Cash & Equivalents^ 13.6% Total 100.0% ^Includes money markets and liabilities in excess of other assets. The cost basis of investments for federal income tax purposes at March 31, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments since the Fund does not have a full fiscal year of history. Evermore Global Value Fund Summary of Fair Value Exposure at March 31, 2010 (Unaudited) The Evermore Global Value Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 —Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund's net assets as of March 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks^ $- $- Warrant^ - - Corporate Bonds^ - - Short-Term Investments - - Total Investments in Securities $- Other Financial Instruments # $ - $- ^See Schedule of Investments for industry breakout. # Other Financial Instruments are derivative instruments (forward currency contracts), which are valued at the unrealized appreciation (depreciation) on the instruments. As of March 31, 2010, the Fund had the following forward currency contracts outstanding (Unaudited): Settlement Contract Net Unrealized Gain Contracts Date Amount (USD) Fair Value (USD) (Loss) (USD) To Sell: 748,000 EUR 4/9/2010 $ 1,007,699 Net Value of EUR Contracts To Sell: 85,000 GBP 4/9/2010 Net Value of GBP Contracts To Sell: 6,515,000 JPY 4/9/2010 To Buy: 384,000 JPY 4/9/2010 Net Value of JPY Contracts To Sell: 1,461,000 SEK 4/9/2010 Net Value of SEK Contracts Net Value of Outstanding Forward Currency Contracts $ 1,406,910 $ 1,407,204 EUR Euro GBP British Pound JPY Japanese Yen SEK Swedish Krona Item 2. Controls and Procedures. (a) The Registrant’s Chief Executive Officer and Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Evermore Funds Trust By (Signature and Title) /s/ Eric LeGoff Eric LeGoff, Chief Executive Officer Date May 17, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Eric LeGoff Eric LeGoff, Chief Executive Officer Date May 17, 2010 By (Signature and Title)* /s/ Salvatore DiFranco Salvatore DiFranco, Chief Financial Officer Date May 17, 2010 * Print the name and title of each signing officer under his or her signature.
